Office of Chief Counsel
Internal Revenue Service

memorandum
Number:
20032401F
Release Date: 6/13/2003
CC:LM:FS:LI:POSTF-129710-02
date:
to:

from:

subject:

May 5, 2003
Cary Allen, Technical Advisor, Leasing Technical IP
Patricia Autry, Technical Advisor, Leasing Technical IP
Jody Tancer, Associate Area Counsel
(Financial Services:
)

Foreign Tax Credit Implications in Ownership-FSC Transactions
UIL 245.04-00, 245.05-00, 245.09-00, 861.02-00, 862.00-00,
901.01-00, 902.02-00, 902.03-16, 902.03-21, 902.03-22, 902.03-24,
902.04-00, 904.03-08, 906.30-00, 921.00-00, 923.00-00, 924.01-00
On August 14, 2002, we sent you a memorandum (the earlier
memorandum), analyzing whether treating an Ownership-FSC (O-FSC)
transaction entered into by a domestic financial services
institution (the parent/taxpayer)and its Foreign Sales
Corporation (TP-FSC) as a financing arrangement would increase
available foreign tax credit (FTC). The Office of the Associate
Chief Counsel (International), provided us with comments on the
earlier memorandum. As a result of those comments, this
memorandum reflects the modifications suggested by the National
Office. This memorandum should not be cited as precedent.
ISSUES
1. Whether rental income received by TP-FSC in an
O-FSC leasing transaction that is recharacterized as interest
income from a financing arrangement is income effectively
connected with the conduct of a trade or business within the
United States (ECI)?
2. Whether TP-FSC may claim a FTC with respect to such
recharacterized interest income?
3. Whether parent/taxpayer may claim a deemed paid FTC with
respect to such recharacterized interest income?
4. Whether parent/taxpayer’s FTC limitation will increase as
a result of such recharacterization?

CC:LM:FS:LI:POSTF-129710-02

page 2

CONCLUSIONS
1. Rental income received by TP-FSC in an O-FSC leasing
transaction recharacterized as interest income from a financing
transaction is ECI.
2. TP-FSC may claim a FTC with respect to such
recharacterized interest income.
3. Parent/taxpayer may not claim a deemed paid FTC with
respect to such recharacterized interest income.
4. The parent/taxpayer’s FTC limitation may increase as a
result of this recharacterization of income.
FACTS
The facts below are taken solely from one of the
parent/taxpayer’s O-FSC transactions that was the subject of
prior Field Service Advice.
Please note that for purposes of this memorandum, we will
use “parent/taxpayer” to include the domestic financial services
institution, its subsidiaries, and various entities that
parent/taxpayer has acquired, but the term does not include TPFSC or any other FSC.
In this transaction, treated as a sale/leaseback by the
parties, TP-FSC was incorporated in
as an indirectly
wholly owned subsidiary of the parent/taxpayer. In addition to
TP-FSC, parent/taxpayer established a wholly owned domestic
Grantor Trust (the Trust) which functioned as the vehicle for the
establishment, capitalization, and maintenance of TP-FSC. The
Trust owned 100 percent of TP-FSC’s outstanding stock. Per the
transaction as created by the participants, a second domestic
Grantor Trust (Trustee) was the borrower of the nonrecourse loan
from the Foreign Lender; the Trustee was authorized by the
parent/taxpayer to act as Trustee for the first Trust and to hold
the capital stock of TP-FSC. The Trustee transferred funds from
the parent/taxpayer via the Trust (the equity investment) and the
total proceeds of the nonrecourse loan to TP-FSC.
As required by the Loan Agreement, TP-FSC used the
nonrecourse loan proceeds and the equity investment to allegedly
purchase the
subject to this O-FSC transaction.
However, TP-FSC did not obtain actual title to the
.

CC:LM:FS:LI:POSTF-129710-02

page 3

Immediately after purchasing the
,
TP-FSC leased it to a subsidiary of the foreign Tax Exempt
Entity. Rent from the foreign Tax Exempt Entity, paid per a
basic rent schedule, was deposited in TP-FSC’s account in a
bank. In addition, per the Tax Indemnity Agreement, TPFSC agreed to distribute all rent payments to the parent/taxpayer
immediately upon receipt. Further, in connection with the Equity
Collateral, TP-FSC was the recipient of payments due under
certain of the Notes.
We understand that the parent/taxpayer and TP-FSC treated
the O-FSC transaction as follows for tax purposes1:
1. TP-FSC reported rental income from the foreign Tax Exempt
Entity.
2. TP-FSC claimed depreciation on the
its transaction costs.

and amortized

3. TP-FSC’s foreign trade income was determined using a
nonadministrative pricing method.
4. Of the foreign trade income, 30 percent was treated as
nontaxable exempt foreign trade income.
5. The remaining 70 percent of the foreign trade income was
treated as
income2 not effectively connected with
a U.S. trade or business and therefore as not subject to Federal
income tax.
6. The foreign trade income was transferred to the Trustee,
which then distributed it to the parent/taxpayer.
7. On its consolidated return, parent/taxpayer
claimed a 100 percent dividend received deduction (DRD) with
respect to distributions from TP-FSC attributable to exempt
foreign trade income (FTI).
8. On its consolidated return, parent/taxpayer claimed an

1

Please note that we have not reviewed any of TP-FSC’s or
the parent/taxpayer’s income tax returns.
2

Please note that an analysis of whether any of TP-FSC’s
income constituted
income is beyond the scope of
this memorandum. We assume for purposes of this memorandum that
the recharacterized interest income does not constitute
income.

CC:LM:FS:LI:POSTF-129710-02

page 4

interest expense deduction with respect to the nonrecourse loan,
thus offsetting the distribution attributable to
TP-FSC’s non-exempt FTI.
ANALYSIS
Based on the facts of this case, we understand that the
National Office supports the recharacterization of this purported
sale/leaseback as a financing arrangement. Thus, for purposes of
this memorandum, we treat the “lease” income as interest income.3
Issue 1: Is the income received by TP-FSC from the foreign Tax
Exempt Entity in this O-FSC transaction ECI?
Internal Revenue Code § 923(b) defines “foreign trade
income” as the gross income of a FSC attributable to foreign
trade gross receipts (FTGR). Internal Revenue Code § 924(f)(2)
specifically provides that the term “foreign trading gross
receipts” shall not include investment income.
And, Internal
Revenue Code § 927(c) defines investment income as including
interest. Thus, once this O-FSC transaction is recharacterized
as a financing arrangement, the income earned by TP-FSC would
constitute investment income, which cannot give rise to FTI
(whether exempt or non-exempt). Interest income earned by a FSC
is subject to the rules in Internal Revenue Code § 921(d).
Section 921(d)(2) states that all interest income received
or accrued by a FSC shall be treated as ECI. See also Treas.
Reg. § 1.921-2, Q-8 and Q-9. Accordingly, the interest income
received by TP-FSC in this O-FSC transaction is includible in its
taxable income subject to federal income tax; see the above
regulation, Q-10. In contrast, 70 percent of the income received
by TP-FSC from the Tax Exempt Entity would be ECI if the income
retained its character as rental income.
Issue 2: Is TP-FSC entitled to a FTC with respect to such
recharacterized interest income?
Internal Revenue Code § 27 provides that the amount of taxes
imposed by foreign countries shall be allowed as a credit to the
extent provided in Internal Revenue Code § 901. In turn,

3

Please note that some portion of the recharacterized
interest payments may be properly characterized as principal or
as original issue discount income. This memorandum will not
further discuss any such characterization or any allocation of
the payments.

CC:LM:FS:LI:POSTF-129710-02

page 5

§ 901(a) states that the tax imposed by this chapter shall,
subject to the limitation of Internal Revenue Code § 904, be
credited with the amounts provided in the applicable paragraph of
subsection (b). Section 901(b)(4) provides that in the case of a
foreign corporation, the amount allowed as a credit must be
determined under § 906. Section 906(a) allows a foreign
corporation engaged in a trade or business within the United
States a credit under § 901 for the amount of any income taxes
paid during the taxable year to any foreign country with respect
to ECI.
In addition, § 906(b)(5) provides that no credit shall be
allowed for income tax paid or accrued with respect to a FSC’s
foreign trade income, within the meaning of Internal Revenue Code
§ 923(b). Because TP-FSC’s interest income is foreign source and
is not FTI, TP-FSC will be entitled to a FTC for foreign taxes
paid with respect to the interest income that, as discussed, is
ECI. Moreover, Treas. Reg. § 1.921-3T(d) pertains to credits
against tax and provides in subparagraph (d)(2)(i) that the
direct foreign tax credit of § 901(b)(4) as determined under
Internal Revenue Code § 906 for income taxes paid or accrued to
any foreign country is allowed only to the extent that those
taxes are attributable to the FSC’s foreign source non-foreign
trade income effectively connected with its conduct of a trade or
business within the United States. Treas. Reg. § 1.921-2(Q & A
10) provides that the source of interest income will be
determined under Internal Revenue Code §§ 861, 862, and 863.
Here, because the payor of the interest is a non-resident, the
interest income is foreign source under § 862(a)(1).
Of course, in order for TP-FSC to be entitled to its direct
FTC under §§ 901 and 906, it must have paid income tax to a
foreign country. Although we assume for purposes of this
memorandum that tax has been paid to
, we have no
knowledge of any such payment. Accordingly, TP-FSC is entitled
to a FTC only to the extent it paid taxes to
. In
contrast, no FTC would be available to TP-FSC if the income
retained its character as rental income because rental income
would qualify as FTI. Further, Treas. Reg. § 1.921-3T(d)(2)(ii)
provides that the FTC for domestic corporate shareholders in
foreign corporations provided under § 901(a) as determined under
Internal Revenue Code § 902 is allowed for income taxes deemed
paid or accrued by a FSC only to the extent those taxes are
deemed paid or accrued with respect to the FSC’s § 923(a)(2) nonexempt income and its non-foreign income (here, TP-FSC’s interest
income).
Issue 3: Is parent/taxpayer entitled to a deemed paid FTC with
respect to such recharacterized interest income?

CC:LM:FS:LI:POSTF-129710-02

page 6

We assume that parent/taxpayer is not subject to foreign
income tax with respect to TP-FSC’s interest income and,
therefore, would not be entitled to a direct FTC under
§ 901(b)(1). The question remains whether parent/taxpayer may be
entitled to a deemed paid FTC under § 902. Section 902(a)
provides that a domestic corporation owning 10 percent or more of
the voting stock of a foreign corporation from which it receives
dividends in any taxable year shall be deemed to have paid a
portion of such foreign corporation’s income taxes. Since
parent/taxpayer owns 100 percent of TP-FSC, this provision
applies here.
However, § 906(b)(6) provides that, for purposes of § 902,
any income taxes paid or accrued, or deemed paid or accrued, to
any foreign country with respect to ECI shall not be taken into
account. Since we concluded above that the recharacterized
interest income here would be ECI, under § 906(b)(6) the
parent/taxpayer would not be entitled to a deemed paid FTC under
§ 902.
Issue 4: Will parent/taxpayer’s FTC limitation increase as a
result of the above recharacterization of income?
Under § 904(a), the total amount of the credit taken under
§ 901(a) shall not exceed the same proportion of the tax against
which such credit is taken which the taxpayer’s taxable income
from sources without the United States (but not in excess of the
taxpayer‘s entire taxable income) bears to his entire taxable
income for the same taxable year. Based on Internal Revenue Code
§§ 861(a)(1) and 862(a)(1) 4 and the regulations thereunder, the
interest received from the foreign Tax Exempt Entity in this OFSC transaction would not be U.S. source income because: (1) it
was not interest paid by the United States or any
agency/instrumentality thereof; (2) it was not interest paid by a
resident of the United States since this Tax Exempt Entity, to
our knowledge, did not qualify as a foreign corporation or
partnership engaged in a trade or business within the United

4

Section 861(a)(1) states that interest income shall be
treated as income from sources within the United States when it
is interest income from the United States or the District of
Columbia, or interest on bonds, notes, or other interest-bearing
obligations of domestic corporations or certain non-corporate
residents. Section 862(a)(1) provides that interest income
shall be treated as income from sources without the United States
if it is interest other than that derived from sources within the
United States as provided in § 861(a)(1). The Tax Exempt Entity
in this O-FSC is not, to our knowlege, a domestic corporation.

CC:LM:FS:LI:POSTF-129710-02

page 7

States; and (3) this interest would be paid by a foreign
corporation with gross income none of which was effectively
connected with the conduct of a trade or business within the
United States under Treas. Reg. § 1.861-2(b)(3)(i)(b).
In computing the limitation for a FTC claimed under
§ 906(a), taxable income is to include only the income that is
ECI; see § 906(b)(2). Moreover, per § 904(d)(1)(C), the FTC
limitation shall be applied separately with respect to specified
categories of income, including financial services income.
Section 904(d)(2) contains definitions and special rules for
calculating the FTC limitation. Section 904(d)(2)(C)(i) defines
“financial services income” as any income received by any person
predominantly engaged in the active conduct of a bank, financing,
or similar business and which is described in clause (ii). In
turn, § 904(d)(2)(C)(ii) provides a general description of
financial services income as including income derived in the
active conduct of a banking, financing, or similar business.
Section 904(d)(3)(D) provides that any dividend paid out of
the earnings and profits of any controlled foreign corporation
(CFC) in which the taxpayer is a United States shareholder shall
be treated as income in a “separate category” in proportion to
the ratio of the portion of earnings and profits attributable to
income in such category to the total amount of earnings and
profits of the CFC.5 Financial services income is income in a
“separate category”. Section 904(d)(3)(F)(i). Therefore, the
income of the parent/taxpayer is considered financial services
income. The dividend that is taken into account is, however, the
gross dividend reduced by any dividend received deduction allowed
to the shareholder under § 245.
Internal Revenue Code § 245(c)(1)(A) provides that in the
case of a domestic corporation, there shall be allowed as a
deduction an amount equal to 100 percent of any dividend received
from another corporation which is distributed out of earnings and
profits attributable to foreign trade income for a period during
which such other corporation was a FSC.
However,
§ 245(c)(1)(B) limits the deduction to an amount equal to 80
percent in the case of dividends from a 20-percent owned FSC
which is distributed out of earnings and profits attributed to
ECI of the FSC. For purposes of § 245(c), the term “ECI” means
ECI that does not also qualify as FTI. Section 245(c)(3). Since
we concluded in Issue 1 that the recharacterized interest income
paid to TP-FSC by the foreign Tax Exempt Entity here is ECI but

5

See Internal Revenue Code §§ 951(b) and 957 for the
definitions of U.S. shareholder and CFC, respectively.

CC:LM:FS:LI:POSTF-129710-02

page 8

not also FTI, the parent/taxpayer is entitled only to a DRD of 80
percent with respect to its interest income (rather than the
claimed 100 percent with respect to its FTI/rental income.)
Because the 20 percent of the dividend is attributed to TPFSC’s foreign source interest income, that 20 percent will
increase the parent/taxpayer’s financial services basket FTC
limitation as determined under § 904(d). In contrast, as
suggested in the previous paragraph, if the income were
characterized as rental income, a 100 percent DRD would apply.
We note that recharacterizing this O-FSC as a financing
arrangement would make the interest income of TP-FSC possibly
subject to double taxation because the interest income will be
taxed by the United States at the TP-FSC level and again, to the
extent of 20 percent, at the parent/taxpayer level. The tax at
the parent/taxpayer level could be eliminated to the extent that
the additional foreign source income equal to 20 percent of the
dividend increases the parent/taxpayer’s
§ 904(d) limitation and if the parent/taxpayer was in an excess
credit situation.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our
views.
Please contact Diane Mirabito at (516) 688-1709 if you have
any questions.
JODY TANCER
Associate Area Counsel
(Large and Mid-Size Business)

By:
DIANE R. MIRABITO
Attorney (LMSB)

